Citation Nr: 0814164	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-39 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right hand, to include as secondary to service-
connected shell fragment wounds.  

2.  Entitlement to service connection for traumatic arthritis 
of the right shoulder, to include as secondary to service-
connected shell fragment wounds.  

3.  Entitlement to service connection for traumatic arthritis 
of the right hip, to include as secondary to service-
connected shell fragment wounds.  

4.  Entitlement to service connection for traumatic arthritis 
of the right foot, to include as secondary to service-
connected shell fragment wounds.  

5.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
July 3, 2005, and in excess of 70 percent from July 3, 2005, 
forward.  


 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1970 to February 1972.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

The issues regarding entitlement to service connection for 
traumatic arthritis of the right hip, to include as secondary 
to service-connected shell fragment wounds, and entitlement 
to service connection for traumatic arthritis of the right 
foot, to include as secondary to service-connected shell 
fragment wounds are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.  


FINDINGS OF FACT

1.  The veteran's arthritis of the right hand, and right 
shoulder did not have their onset during active service and 
are not related to any in-service disease or injury or to his 
service-connected shell fragment wounds.   

2.  Prior to July 3, 2005, the veteran's PTSD does not result 
in occupational and social  impairment with reduced 
reliability and productivity due to  such symptoms as 
flattened affect; circumstantial,  circumlocutory, or 
stereotyped speech; difficulty in  understanding complex 
commands; impairment of short- and  long-term memory; 
impaired judgment; impaired abstract  thinking; disturbances 
of motivation; and difficulty in  establishing and 
maintaining effective work and social  relationships.   

3.  From July 3, 2005, the veteran's PTSD does not cause 
total social and occupational impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).  


CONCLUSIONS OF LAW

1.  Arthritis of the right hand was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not due to or aggravated by service 
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307(a), 3.309(a), 3.310 (2007).  

2.  Arthritis of the right shoulder was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not due to or aggravated by service 
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 
1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307(a), 3.309(a), 3.310 (2007).  

3. The criteria for a disability rating in excess of 30 
percent for PTSD prior to July 3, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.130, and Diagnostic Code 9411 (2007). 

4.  The criteria for a rating in excess of 70 percent for 
service-connected PTSD from July 3, 2005 forward, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received timely and 
compliant notification prior to the initial unfavorable 
agency decision in May 2003.  The RO notice letter dated in 
November 2002 informed the veteran that he could provide 
evidence to support his claims for service connection or 
location of such evidence and requested that he provide any 
evidence in his possession.  The notice letter notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claims, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  As to the claim for a higher 
initial evaluation, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The veteran has been provided the criteria for 
rating PTSD, and an opportunity to submit additional evidence 
and argument on the matter of the appropriate disability 
rating.  Since the claim for a higher rating is being denied, 
no effective date will be assigned, so that issue is moot.  A 
letter properly informing the veteran of the holding in 
Dingess regarding VCAA notice of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applying to all five elements of a service 
connection claim was sent to the veteran in November 2007 as 
an attachment to notice of the scheduling of a Board hearing.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  VA treatment 
records are also on file. No other treatment records have 
been identified.  A VA examination has been conducted and 
opinions have been rendered.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service- connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West  
2002). 

While the veteran claims that service connection is warranted 
for arthritis of the right hand and right shoulder, there is 
no competent evidence of record showing that arthritis of the 
right hand, or right shoulder, had its onset during active 
service or is related to any in-service disease or injury, or 
that it was manifest to a degree of 10 percent or more within 
one year of service.  In this regard, the service medical 
records are devoid of any reference to arthritis.  The 
veteran was hospitalized in service for shell fragment wounds 
of the upper and lower extremities in December 1970, and X-
rays of the hands showed multiple metallic fragments.  The 
wounds were debrided.  The pertinent diagnosis was, multiple 
fragment wounds, superficial, involving both upper and lower 
extremities.  His separation examination report dated in 
January 1972 showed no musculoskeletal abnormality.  

After service the veteran was examined by VA in April 1972.  
X-rays performed at that time were negative for any 
arthritis.  Arthritis is first shown in February 2002 on VA 
X-rays.  At that time, mild degenerative changes of the right 
shoulder and right hand were documented.  These findings are 
first noted over thirty years after service discharge.   

The veteran was examined by VA in December 2002.  On 
examination of the joints, the examiner noted that the claims 
file had been reviewed.  The examiner diagnosed degenerative 
arthritis of the right shoulder.  He offered the opinion that 
after having reviewed the claims file, the veteran's 
degenerative arthritis is likely due to the aging process and 
not likely due to his military service or the result of any 
shell fragment wounds.  The examiner added that the 
uniformity of the arthritis in the veteran's various joints 
is such that it is likely degenerative arthritis.  It was 
stated that for traumatic arthritis to occur, the injury of 
the shrapnel would be different on one side of the body than 
the other and that therefore, the arthritis that appears is 
degenerative arthritis and not traumatically induced.  

On VA examination of the hands in December 2002, the examiner 
noted that the claims file had been reviewed.  After 
examining the hands, the examiner diagnosed degenerative 
arthritis of both hands.  The examiner stated that it is not 
as likely as not that degenerative arthritis of the hands is 
related to the veteran's military service or shrapnel injury.  
The examiner reported that degenerative arthritis of the 
hands is mild and is essentially equal in both hands and that 
therefore these changes most likely represent degenerative 
arthritic changes and not changes from any shrapnel wounds.   

The evidence does not support a finding of service connection 
for these disorders.  It is probative that the first 
indication of any arthritis was in 2002, some 30 years after 
separation.  With respect to negative evidence, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  Given the 
lack of any complaints or treatment for many years after 
service, the Board finds that any ongoing residuals to the 
veteran's shell fragment wounds in service, in the form of 
arthritis is not credible.  Additionally, there is medical 
evidence, specifically the December 2002 VA examiners' 
opinions, stating that the veteran's right shoulder and right 
hand arthritis is not related to service.  The opinions were 
based upon review of the claims folder and examination of the 
veteran, and stand uncontradicted in the record.  

The veteran, as a lay person, is not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  This determination, however, is not a matter for an 
individual without medical expertise. Id.. Thus, while the 
Board has considered the veteran's lay assertions, they do 
not outweigh the competent medical evidence of record which 
does not show that the current arthritis of the right hand 
and right shoulder are due to service.  A competent medical 
expert makes this opinion and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The lay and medical evidence does not establish the existence 
of right hand or right shoulder arthritis in service, that 
arthritis of the right hand or right shoulder was manifested 
within the first post-service year, or that the current right 
hand or right shoulder disability is causally related to 
event(s) in service.  Accordingly, there is no basis to award 
service connection on a direct or presumptive basis. 

As to whether the veteran's arthritis of the right hand and 
right shoulder are due to or aggravated by his service-
connected shell fragment wounds, a review of the claims 
folder shows that there is no competent evidence suggesting 
any relationship between the service-connected shell fragment 
wounds and the current arthritis of the right hand or the 
right shoulder.  Rather, VA clinicians in December 2002 
stated that there was no relationship between the right hand 
or right shoulder arthritis and a shell fragment wound.  
These findings were based on review of the claims folder, and 
examination of the veteran, and were supported by rationale.  
The opinions stand uncontradicted in the record.  As noted 
above, the veteran is not competent to speak to medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R.  § 3.159(a) (2007).   

Accordingly, the Board finds by a preponderance of the  
evidence that the veteran's arthritis of the right hand and 
of the right shoulder, which first manifested many years 
after service, did not have their onset during active service 
and are not related to any in-service disease or injury or to 
his service-connected shell fragment wounds.  The claims, 
therefore, must be denied.   



Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one, 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran seeks a higher evaluation for his service-
connected PTSD.  According to the general rating formula, a 
mental disorder is rated 30 percent when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Code 9411.

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Although the extent of social impairment will be considered, 
an evaluation may not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2007).  The GAF is 
a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  A GAF score of 41 to 50 reflects 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score from 61-70 
reflects some mild symptoms, or some difficulty in social, 
occupational, or school functioning but is generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. GAF scores ranging from 71 to 80 
reflect that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).   

In May 2003, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation.  During the course of his 
appeal, his rating was raised to 70 percent in January 2007, 
effective from July 3, 2005.  

The Board finds that prior to July 3, 2005, the veteran's 
overall disability picture is most consistent with a 30 
percent rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The record shows that the veteran's PTSD 
symptoms resulted in occupational and social impairment with 
occasional decrease in work efficiency due to symptoms such 
as depressed mood, anxiety, panic attacks, and chronic sleep 
impairment. 

At the time of the July 2002 VA initial psychiatric 
evaluation, the veteran reported having sleep problems and 
temper problems.  He reported that his major pleasure was 
work and riding horses.  The examiner noted that the veteran 
had a good work history and had operated his own business for 
the past ten years.  It was noted that he was divorced, and 
did not socialize with his brothers or sisters.  He was noted 
to live alone and had no close friends.  On examination, the 
veteran had a solemn affect, but not depressed, vocabulary 
skills in the normal range.  His thinking processes were 
logical and goal directed.  There was no suicidal or 
homicidal ideation, and judgment and insight were good.   The 
veteran was well groomed and alert and oriented times three.  
PTSD was diagnosed and a GAF score of 75 was assigned.  The 
examiner pointed out that the veteran has a good work record 
history, is self supporting, owns his own business, but has 
severe sleep problems and impaired personal relationships.  

VA outpatient treatment note of October 2002 shows that the 
veteran was self employed as an auto mechanic.  He complained 
of having nightmares and depression.  It was noted that he 
had a girlfriend which helped.  The examiner noted that the 
veteran did not appear to be markedly depressed or anxious.  
His GAF was 60.  

The veteran was examined by VA in December 2002.  It was 
noted that the veteran was divorced and employed as an auto 
service mechanic, which it was noted he had been doing since 
1979.  The veteran complained of sleeplessness, nightmares, 
and intrusive thoughts.  He noted that he has a girlfriend 
and enjoyed raising horses.  The examiner noted the veteran's 
history and stated that his psychosocial functioning after 
leaving service has been fairly good in that he has suitable 
recreational pursuits, fair relationship with his two 
children, has been able to maintain employment and was 
married for 16 years.  On examination, it was noted that the 
veteran appeared to have no impairment in terms of his 
communication skills, or his thinking.  He did not experience 
delusions or hallucinations.  His interaction was considered 
appropriate and he was oriented to person, place, situation, 
and time.  He reported some short time memory loss and no 
panic attacks or unusual anxiety.  PTSD was diagnosed and a 
GAF of 60 was assigned.  The examiner noted that the overall 
high GAF for the past year was estimated to be around 65.  
The examiner concluded that generally speaking, the veteran 
had functioned fairly well since service with some difficulty 
in concentrating in school.  It was pointed out that the 
veteran had been employed most of his adult lifetime, could 
take care of routine responsibilities of self care, 
functioned adequately as a parent, was for a time a 
responsible marriage partner, has several close friends 
including a girlfriend and had interesting recreational 
activities.  

VA outpatient treatment records beginning in 2002 shown 
treatment for PTSD and counseling appointments.  In 2002 the 
records generally show complaints regarding sleep problems, 
(see record of November 2002) and temper problems (see 
October 2002 record).  In January 2003, the veteran denied 
feeling depressed or sad for much of the time in the last 
year.  In April 2003, it was noted that the veteran had made 
some progress.  His GAF was 55 at that time and again in May 
2003 when it was noted that he was cooperative, coherent, not 
psychotic, no violent ideas, with mild depression and clear 
sensorium.  Another 55 GAF was assigned in July 2003, when it 
was noted that there was depression with some improvement.  
In December 2003, his GAF was 60.  Treatment continued into 
2004 with similar findings (see January 2004 and February 
2004 records).  In March 2004 a GAF 0f 65 was assigned, and 
in May 2004, it was noted that he was asymptomatic as to PTSD 
and a GAF or 80 was assigned.  In August 2004, it was noted 
that his PTSD symptoms improved with treatment, and a GAF of 
70 was noted with a GSF of 60 assigned later that same month.  

In September 2004, the veteran reported that his girlfriend 
had left him due to his anger problems, that he had some 
grief as to his father's death and that he had nightmares of 
Vietnam.  His GAF was 55.  Later that same month as well as 
in October 2004, the GAF was noted as 65, and in December 
2004 it was 70.  

In January 2005 the veteran's GAF was 80.  Thereafter in 
January 2005, February, March 2005, and June 2005, his GAF 
was 60.  It was noted in March 2005 that the veteran did not 
seem markedly depressed or anxious, but was angry because his 
PTSD rating was not increased.  It was also noted that he was 
not working right now.  Another treatment record in June 2005 
showed a GAF of 75, and in September 2005, his GAF was 65.  

The evidence of record does not support the assignment of a 
rating in excess of 30 percent for PTSD prior to July 3, 
2005.  The GAF scores assigned to the veteran throughout the 
period in question have ranged between 55 and 80, which 
represent transient or slight impairment to moderate 
symptoms.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV).  GAF scores 
generally reflect an examiner's finding as to the veteran's 
functioning score on that day and, like an examiner's 
assessment of the severity of a condition, is not 
dispositive.  Rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2007).   

In this case, the subjective symptoms exhibited by the 
veteran do include nightmares, occasional intrusive 
recollections, difficulty getting along with people and 
showing affection and losing his temper. There is no 
evidence, however, of such symptoms as panic attacks, 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding complex 
commands; impairment of long-term memory; impaired judgment; 
or impaired abstract with thinking.  Importantly, the veteran 
reports spending time raising horses, gets along with his 
sisters and brothers, and is able to attend to his routine 
responsibilities of self-care.  There is no showing of 
homicidal or suicidal ideation.  On VA examinations, mental 
status examination has been essentially normal, with the 
exception of a finding of some short term memory loss.  The 
veteran has stated that he is employed and although he 
reported on VA outpatient treatment in March 2004 that he was 
not working, on his April 2004 claim for another VA benefit, 
the veteran indicated that he was self-employed 20 to 30 
hours a week as an auto mechanic.  As such, a rating in 
excess of 30 percent for PTSD is not warranted, as the 
evidence of record does not more nearly approximate the 
criteria for the next higher rating during this time period.  

As to entitlement to a higher evaluation beyond 70 percent 
from July 3, 2005, the evidence of record does not support 
the assignment of a 100 percent rating for PTSD.  The veteran 
was examined by VA in July 2005.  The examiner stated that 
the claims file was not available and that the results of 
this examination were the sum total of the examination and 
testing.  The veteran reported that he had not worked since 
1999.  He reported having insomnia and nightmares and 
flashbacks of Vietnam.  He reported that he isolated himself 
from people. On mental status examination it was noted that 
despite the veteran's statements that he is unable to get 
along with others, he presented as very nice and sincere and 
polite during the course of the interview.  It was noted that 
the veteran is attractive, articulate, who was very polite.  
His thought processes were logical, coherent and relevant.  
He was well dressed and well groomed and was mentally intact 
and had good social skills.  He was noted to seem intelligent 
and his speech was well understood.  The veteran was oriented 
to time and place, person and situation.  His affect was flat 
and blunted and his reasoning was good.  

The examiner stated that the veteran endorsed anxiety 
hyperactivity, panic attacks, depression, insomnia, crying 
spells and a variety of PTSD symptoms.  He stated that he had 
obsessional ideations, hallucinations, paranoia and homicidal 
and suicidal ideation.  The examiner stated that the veteran 
was at risk for verbal if not physical aggression since he 
has stated that in the past he has been involved with the 
police on many occasions because of combativeness with his 
wife.  It was the examiner's impression that the veteran's 
PTSD and secondary mood disorder and psychosis have had a 
destructive effect on his personal, social and occupational 
functioning.  The examiner noted that the veteran has been 
unable to sustain employment or work-like involvement and 
continually alienates and isolates himself from others. 

As to psychological testing the examiner noted that the 
veteran was administered the MMPI-2 and may have somewhat 
overdone it as far as reporting psychological symptoms.  The 
examiner found that the overall profile is invalid.  PTSD was 
diagnosed and a GAF of 50 was assigned.  

The veteran was examined by VA in November 2006.  The claims 
file was reviewed, and his history was documented.  He 
complained of not being able to sleep well and being 
lonesome.  It was reported that his spouse called the police 
one year prior because the veteran was threatening her.  He 
reported that he last worked in 1999 as a mechanic on his own 
until he could not get along with his customers.  Work 
impairment was noted to be severe and that there was moderate 
family impairment.  It was noted that his wife had left him 
several times.  He stated that he rarely saw his children or 
his brothers and sisters, although he did talk to his 
siblings by telephone.  It was stated that he had severe 
social impairment since he had one friend who seldom talked 
and helped out with chores, and went to church twice a week.  
It was stated that he had moderate impairment regarding 
violence since he threatened a neighbor two weeks prior and 
slapped his wife a year ago.  The veteran was noted to think 
about not wanting to live every few days.  

On mental status examination, the veteran's speech was 
logical and linear thought and the content of the speech was 
appropriate and well connected to topic of discussion.  He 
reported having auditory hallucinations.  His behaviors were 
appropriate to context.  His personal hygiene was fair and 
activities of daily living were good.  Orientation to person, 
place, time and purpose was good, and long term memory and 
short term memory were fair.  Panic symptoms were pronounced.  
Insight was fair.  PTSD intensity was noted to be moderate.  
Psychological testing was noted to reflect symptom 
exaggeration.  The finding was, PTSD, chronic and the GAF of 
55 with moderate to serious symptoms.  

VA outpatient treatment records from May 2005 to December 
2006 show treatment for various disorders including for PTSD.  
In September and December 2005 the veteran's GAF was 70 and 
in December 2006, it was reported that he was doing well and 
a GAF of 80 was assigned.  

The Board acknowledges that the veteran is reportedly no 
longer working, due to his inability to get along with his 
customers.  Despite this problem, the record does not show 
that based on the rating criteria a 100 percent rating is 
warranted for PTSD.  The Board notes that during the time 
period in question, his GAF scores have ranged from 50 to 80.  
See VA records; VA examination reports.  The GAF's assigned 
represented transient to serious symptoms with the majority 
in the range of transient to mild impairment.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).  Most recently, the veteran was assigned a score of 
80, which reflects that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  See id.  

Irrespective of the GAF scores assigned, however, upon 
reviewing the VA examination reports noted above, there is no 
evidence of symptoms such as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation or own name.  While the veteran has indicated that 
he has auditory hallucinations there is no showing that they 
are persistent.  Additionally, he stated that he had slapped 
his wife one year prior to his November 2006 examination, but 
again there is no showing of persistent danger of hurting 
himself or others.  Moreover the veteran reports having a 
friend and attending church twice a month.  He is married, 
although he has reported some marital problems, and has been 
for several years.  It is noted during the July 2005 
examination, the examiner found that that the veteran had 
been unable to sustain employment and isolates himself, the 
examiner did not have the claims file and he stated that his 
findings and conclusions were based on the information 
obtained during that examination.  Additionally the examiner 
stated that the veteran's testing profile was invalid due to 
the veteran's overdoing.  Even so, the examiner found that a 
GAF of 50 was appropriate, which supports severe, but not 
total impairment.  

The veteran's PTSD disability is severe and is adequately 
compensated by the 70 percent rating assigned.  There is no 
showing that at any time from July 3, 2005 forward that a 
rating beyond 70 percent is warranted.  Consequently, the 
Board concludes that the evidence does not show that the 
veteran's PTSD produces both total social impairment and 
total occupational impairment, so as to support a schedular 
100 percent evaluation from July 3, 2005.  


ORDER

Service connection for traumatic arthritis of the right hand, 
to include as secondary to service-connected shell fragment 
wounds is denied.  

Service connection for traumatic arthritis of the right 
shoulder, to include as secondary to service-connected shell 
fragment wounds is denied.  

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to July 3, 2005. and 
in excess of 70 percent from July 3, 2005, forward is denied.  



REMAND

The veteran seeks service connection for arthritis of the 
right hip and the right foot to include as due to service-
connected shell fragment wounds.  The veteran sustained shell 
fragment wounds in service which included the lower 
extremities and he is service connected for shell fragment 
wounds of the right thigh and leg.  The veteran underwent a 
VA foot examination in December 2002 and the examiner noted 
that the claims file had been reviewed.  After examining the 
veteran, the clinician found that the veteran had 
osteoarthritis of the right foot, mild, noting that minimal 
osteoarthritic disease of the narvicular bone was found on X-
rays.  The examiner did not offer an opinion as to the 
etiology of the arthritis of the right foot. 

Additionally, on VA X-rays in February 2002, mild 
degenerative changes of the right hip were noted.  However, 
on VA examination in December 2002, the examiner stated that 
X-rays of the hips were normal, and thus a nexus opinion was 
not given.  The X-ray reports referred to were not associated 
with the examination report.  As there appears to be a 
contradiction as to whether the veteran has arthritis of the 
right hip, further development on that issue is necessary.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

In view of the foregoing the case is REMANDED to the RO for 
the following action:


1.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of any right hip 
disorder and the etiology of his right 
foot arthritis.  The claims file and a 
copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies, including X-rays should be 
accomplished.  The examiner should 
indicate if the veteran has arthritis of 
the right hip and if so offer an opinion 
with complete rationale as to the 
etiology of the disorder to include 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that any diagnosed right hip arthritis is 
related to the veteran's service or to 
his service-connected shell fragment 
wounds.  The examiner should also offer 
an opinion with complete rationale as to 
the etiology of the veteran's right foot 
arthritis, to include whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the disorder 
is related to the veteran's service or to 
his service-connected shell fragment 
wounds.  

2.  Then readjudicate the issues on 
appeal.  If any benefit remains denied, 
issue the veteran a supplemental 
statement of the case and allow him time 
to respond.  Then the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  





____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


